OPINION REMANDING CAUSE FOR ADDITIONAL EVIDENCE
This appeal arises out of a decision of the Review Board, operating under the Employment Security Act of the State of Indiana, denying unemployment benefits to the appellants. *Page 488 
The Board found that the appellee company's 3800 employees fell roughly into three classifications, one of which was the hourly rated production employees. On behalf of such employees, the union authorized as their sole bargaining agent submitted to the company 15 separate demands concerning wages and hours and conditions of work. Negotiations thereon were unsuccessful and the union membership, by an election, authorized a strike if the demands were not met. Thereafter, a general strike was called and the picket line formed and maintained, prevented production of any kind, although the company had sufficient materials and unfilled orders to furnish employment to their employees.
That a number of the hourly rated production employees, although eligible for union membership, were not members, and did not finance or participate in the labor dispute or the strike, or in the decision to call the strike. They were ready, available and willing to work, but could not under the conditions which prevailed.
That these non-union employees performed the same types of work as those who were members of the union, and as employees in the bargaining unit their wages and terms and conditions of employment would be affected by the outcome of the labor dispute in the same manner as would the members of the union.
This appeal involves only those who were not members of the union.
As grounds for reversal the appellants first assert the evidence is not sufficient to sustain the finding of facts, in that there is no evidence that any of the 15 separate demands concerned wages or hours or conditions of work; that such demands might have concerned purely local union rights, such as check off, maintenance of membership, and the like; so that the non-union *Page 489 
workers could not even have been interested in the results of the bargaining, to say nothing of the dispute.
It appears by way of stipulation that the bargaining agent (Local No. 663, International Union, United Automobile, Aircraft and Agricultural Implement Workers of America, C.I.O.) "submitted to Guide Lamp Division fifteen demands and stated that such demands were submitted in accordance with national policy." There is nothing further on the subject. Nowhere does the evidence disclose either the demands made or the substance or nature of them.
We do not feel justified in reversing for the lack of evidence which seems to have been omitted because of an inadvertence, and which is doubtless available, and necessary to a 1.  determination of the cause on its merits.
The proceeding is, therefore, remanded to the Review Board with instructions to take additional evidence on the subject within 30 days, and to promptly certify said evidence to this Court to be used in the determination of this cause in accordance with § 52-1508, Burns' 1933 (Supp.).
NOTE. — Reported in 70 N.E.2d 29.